Case 1:19-cv-00567-JMS-KJM Document 32 Filed 02/05/21 Page 1 of 15         PageID #: 255




                   IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII


  STATE FARM FIRE AND                         Civ. No. 19-00567 JMS-KJM
  CASUALTY COMPANY, an Illinois
  company,                                    ORDER GRANTING PLAINTIFF’S
                                              MOTION FOR SUMMARY
              Plaintiff,                      JUDGMENT, ECF NO. 19

        vs.

  ALEX M. RODRIGUEZ,

              Defendant.


        ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY
                     JUDGMENT, ECF NO. 19

                                I. INTRODUCTION

              Plaintiff State Farm Fire and Casualty Company (“Plaintiff” or “State

  Farm”) moves for summary judgment, seeking a declaration that it owes no duty to

  defend or to indemnify its insured, Defendant Alex Rodriguez (“Defendant” or

  “Rodriguez”), against an underlying state court action, Mello v. Rodriguez, No. 19-

  1-11136-07 JHA (Haw. 1st Cir. Ct.), ECF No. 20-2 (“the underlying action”).

  Deciding the matter under Local Rule 7.1(c) without an oral hearing, the court

  GRANTS the Motion.

              State Farm’s homeowners policy does not provide coverage because

  the underlying action is not an “occurrence” as there was neither an “accident” nor
Case 1:19-cv-00567-JMS-KJM Document 32 Filed 02/05/21 Page 2 of 15                       PageID #: 256




  “bodily injury” under the policy’s definitions. The policy also excludes coverage

  for bodily injury that was “expected or intended by the insured” or “the result of

  willful and malicious acts of the insured,” and both of those exclusions apply.

                 Likewise, the umbrella policy excludes bodily injury that is “expected

  or intended by the insured” and personal injury “when the insured acts with

  specific intent to cause harm.” Because those exclusions apply, the umbrella

  policy does not provide a duty to defend even if there were a potential for a “loss”

  (“personal injury” as an “invasion of a person’s right of private occupancy”). Nor

  does State Farm have any duty to pay attorneys’ fees under the umbrella policy.

  Finally, neither policy covers punitive damages.

                 Because the parties are familiar with the factual background and

  relevant principles of Hawaii insurance law, 1 the court sets forth only the

  background and legal standards necessary to explain its ruling.

  ///

  ///

  ///

         1
            Substantive Hawaii law applies in this declaratory relief action, which is based upon
  diversity of citizenship. See, e.g., State Farm Fire & Cas. Co. v. RK Wooten, 2014 WL
  5149201, at *3 (D. Haw. Oct. 14, 2014) (“As to the merits of State Farm’s claim, federal
  jurisdiction in this action is proper under 28 U.S.C. § 1332 based upon diversity of citizenship,
  and as result, Hawaii substantive law applies in determining whether State Farm has a duty to
  defend and indemnify [an insured].”) (citations omitted).


                                                   2
Case 1:19-cv-00567-JMS-KJM Document 32 Filed 02/05/21 Page 3 of 15           PageID #: 257




                                 II. BACKGROUND

  A.    The Underlying Action

               Byron and Rita Mello (“the Mellos”) brought the underlying action,

  alleging that Rodriguez (who lived next door to the Mellos) secretly installed a

  hidden miniature surveillance camera in their bathroom. ECF No. 20-2 at PageID

  ## 117-18. According to the underlying action’s First Amended Complaint,

  Rodriguez “was never invited or allowed to enter [the Mellos’] home by [the

  Mellos] or their family members.” Id. at PageID # 117. “The discovery of the

  hidden camera shocked and outraged [the Mellos] and their girls, realizing that

  someone had snuck into their home and placed a hidden camera in their upstairs

  bathroom . . . which the girls use every day.” Id. at PageID # 117-18. A SIM card

  from the camera “reveal[ed] several pictures showing [the Mellos’] upstairs

  bathroom and a few pictures of [Rodriguez] who appeared to be adjusting the

  camera as he was installing the camera in [the Mellos’] upstairs bathroom.” Id. at

  PageID # 118.

               The underlying action alleges that Honolulu police arrested

  Rodriguez, and he was “charged and/or indicted” in the Circuit Court of the First

  Circuit, State of Hawaii. Id. Rodriguez “subsequently pleaded no contest to the




                                           3
Case 1:19-cv-00567-JMS-KJM Document 32 Filed 02/05/21 Page 4 of 15                      PageID #: 258




  criminal charges” and was “awaiting sentencing on September 11, 2019.” Id.2

  State Farm’s Complaint alleges that Rodriguez was “prosecuted and pled Nolo

  Contendere on one count of Burglary in the First Degree (class B felony) and one

  count of Violation of Privacy in the First Degree (class C felony),” ECF No. 1 at

  PageID # 4, and Rodriguez admitted those allegations in his Answer. See ECF No.

  10 at PageID # 28. 3 Under Hawaii law,

                 [a] person commits the offense of burglary in the first
                 degree if the person intentionally enters or remains
                 unlawfully in a building, with intent to commit therein a
                 crime against a person or against property rights, and . . .
                 (c) The person recklessly disregards a risk that the
                 building is the dwelling of another, and the building is
                 such a dwelling.

  Haw. Rev. Stat. (“HRS”) § 708-810(1). And,

                 [a] person commits the offense of violation of privacy in
                 the first degree if, except in the execution of a public
                 duty or as authorized by law: (a) The person intentionally
                 or knowingly installs or uses, or both, in any private

         2
          At a January 7, 2021 status conference, Rodriguez’ counsel informed the court that
  Rodriguez is “currently in custody and won’t be released until March [2021].” ECF No. 26.
         3
            See also State v. Rodriguez, No. 1CPC-XX-XXXXXXX (Haw. 1st Cir. Ct. Sept. 13, 2019)
  (Amended Judgment of Conviction stating “Defendant is Convicted and Found Guilty of Ct. 1:
  Burglary in the First Degree – HRS 708-810(1)(c) [and] Ct. 2: Violation of Privacy in the First
  Degreee – HRS 711-1110.9”), available at eCourt Kokua,
  https://jimspss1.courts.state.hi.us/JIMSExternal/Subscriptions/CaseSearch.iface (last visited Feb.
  4, 2021). The court takes judicial notice of this state court proceeding. See, e.g., Trigueros v.
  Adams, 658 F.3d 983, 987 (9th Cir. 2011) (reiterating that a court “may take [judicial] notice of
  proceedings in other courts, both within and without the federal judicial system, if those
  proceedings have a direct relation to the matters at issue”) (citation omitted).


                                                  4
Case 1:19-cv-00567-JMS-KJM Document 32 Filed 02/05/21 Page 5 of 15            PageID #: 259




               place, without consent of the person or persons entitled to
               privacy therein, any device for observing, recording,
               amplifying, or broadcasting another person in a stage of
               undress or sexual activity in that place[.]

  HRS § 711-1110.9.

               The underlying Complaint makes five claims against Rodriguez:

  Count One (negligence), Count Two (gross negligence), Count Three (invasion of

  privacy), Count Four (intentional infliction of emotional distress), and Count Five

  (negligent infliction of emotional distress). It seeks special, general, and punitive

  damages, as well as attorneys’ fees and costs, from Rodriguez. ECF No. 20-2 at

  PageID # 119-22.

               Rodriguez is a named insured under a State Farm homeowners policy

  and a personal liability umbrella policy (“PLUP” or “umbrella policy”), and on that

  basis he tendered defense of the underlying action to State Farm. ECF No. 1 at

  PageID # 10. State Farm then filed this Complaint for Declaratory Judgment under

  28 U.S.C. § 2201, based upon diversity of citizenship. Id. at PageID # 2.

   B.   The Homeowners Policy

                State Farm’s homeowners policy provides personal liability coverage

  “if a claim is made or a suit is brought against an insured for damages because of

  bodily injury or property damage to which this coverage applies, caused by an

  occurrence[.]” ECF No. 20-4 at PageID # 153. In relevant part, the homeowners

                                             5
Case 1:19-cv-00567-JMS-KJM Document 32 Filed 02/05/21 Page 6 of 15                     PageID #: 260




  policy defines “occurrence” as “an accident . . . which results in . . . bodily

  injury[.]” Id. at PageID # 140. And “‘bodily injury’ means physical injury,

  sickness, or disease to a person,” but “does not include . . . emotional distress,

  mental anguish . . . or any similar injury unless it arises out of actual physical

  injury to some person.” Id. at PageID # 139 (emphasis added). Liability coverage,

  however, “[does] not apply to . . . bodily injury . . . (1) which is either expected or

  intended by the insured; or (2) which is the result of willful and malicious acts of

  the insured.” Id. at PageID # 154 (italics emphasis added).

  C.     The PLUP

                The PLUP provides personal liability coverage for damages “if a

  claim is made or suit is brought against an insured for damages because of a loss

  for which the insured is legally liable and to which this policy applies[.]” ECF No.

  20-5 at PageID # 187. 4 It also provides a “defense to the insured . . . when the

  basis for the suit is a loss that is not covered by any other insurance policy but is




         4
             The PLUP will pay “damages that exceed the retained limit,” up to the coverage limits
  of liability. ECF No. 20-5 at PageID # 187. In turn, the “retained limit” is the “required
  underlying insurance,” id. at PageID ## 184-86, which in this instance is $100,000, id. at PageID
  # 179. Essentially, the PLUP covers amounts beyond any underlying insurance, and if coverage
  is excluded from the underlying homeowners policy, the insured is required to pay that amount
  before the umbrella coverage could even apply. See id. at PageID # 186 (“The insured is
  required to pay . . . the Minimum Underlying Limits . . . if [coverage under the required
  underlying insurance is excluded].”).


                                                  6
Case 1:19-cv-00567-JMS-KJM Document 32 Filed 02/05/21 Page 7 of 15                    PageID #: 261




  covered by this policy.” Id.5 In turn, the PLUP defines a “loss” as “an accident . .

  . which first results in bodily injury . . . or . . . the commission of an offense which

  first results in personal injury during the policy period.” Id. at PageID # 183

  (italics emphasis added).

                In relevant part, the PLUP defines “bodily injury” the same as the

  homeowners policy, “mean[ing] physical injury, sickness or disease to a person”

  but it “does not include . . . emotional distress, mental anguish . . . or any similar

  injury unless it arises out of actual physical injury to some person.” Id. at PageID

  # 182-83 (emphasis added). “Personal injury” includes “invasion of a person’s

  right of private occupancy by physically entering into that person’s personal

  residence.” Id. at PageID # 184. And, like the homeowners policy, the PLUP

  excludes coverage for “bodily injury” which is “either expected or intended by the

  insured” or “the result of any willful and malicious act of the insured.” Id. at

  PageID # 190. It also excludes coverage for “personal injury when the insured

  acts with specific intent to cause any harm.” Id.




         5
           The PLUP also covers, among other “additional coverages,” “costs taxed against an
  insured in a suit we defend [but] [c]osts do not include attorney fees.” ECF No. 20-5 at PageID
  # 187.


                                                 7
Case 1:19-cv-00567-JMS-KJM Document 32 Filed 02/05/21 Page 8 of 15                     PageID #: 262




                                       III. DISCUSSION

                 State Farm has met its burden at this summary judgment stage to

  demonstrate that there is no dispute of material fact that it owes no duty to defend

  or indemnify Rodriguez under either the homeowners policy or the umbrella

  policy. See, e.g., Dairy Rd. Partners v. Island Ins. Co., 92 Haw. 398, 412, 992

  P.2d 93, 107 (2000) (reiterating duty to defend and indemnify principles of Hawaii

  insurance law); Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th Cir.

  2007) (describing summary judgment standards under Federal Rule of Civil

  Procedure 56). Although an insurer has a duty to defend that arises whenever a

  mere potential for indemnification exists, see Dairy Rd. Partners, 92 Haw. at 412,

  992 P.2d at 107, State Farm has identified several independent grounds—based on

  undisputed facts—for a declaration from this court that State Farm owes no

  coverage duties.6

  A.     No Coverage Under the Homeowners Policy

                 For several reasons, State Farm owes no coverage duties under the

  homeowners policy. First, there is no “occurrence” under the policy because the


         6
            Under either policy, Rodriguez does not dispute that State Farm owes no duty to cover
  punitive damages. See HRS § 431:10-240 (“Coverage under any policy of insurance issued in
  this State shall not be construed to provide coverage for punitive or exemplary damages unless
  specifically included.”). Neither policy specifically includes coverage for punitive or exemplary
  damages.


                                                  8
Case 1:19-cv-00567-JMS-KJM Document 32 Filed 02/05/21 Page 9 of 15             PageID #: 263




  underlying action alleges no “accident” within the meaning of the policy. In this

  regard, “[t]he question of what is an ‘accident’ must be determined by addressing

  the question from the view point of the insured.” Hawaiian Holiday Macadamia

  Nut Co. v. Indus. Indem. Co., 76 Haw. 166, 170, 872 P.2d 230, 234 (1994). And it

  is well-settled under Hawaii law that “an occurrence ‘cannot be the expected or

  reasonably foreseeable result of the insured’s own intentional acts or omissions.’”

  Burlington Ins. Co. v. Oceanic Design & Constr., Inc., 383 F.3d 940, 948 (9th Cir.

  2004) (citing Hawaiian Holiday Macadamia Nut, 76 Haw. at 170, 872 P.2d at

  234).

               Here, applying the “complaint allegation rule,” id. at 944, the facts

  alleged in the underlying Complaint describe entirely intentional acts by Rodriguez

  in placing a hidden camera without permission in the Mellos’ bathroom. ECF No.

  20-2 at PageID # 117-18. No facts indicate anything “accidental” about what

  Rodriguez is alleged to have done. According to the underlying Complaint, he

  “unlawfully entered” the Mellos’ home, he “unlawfully installed a tiny video

  camera . . . to record images of [the Mellos] and/or their daughters,” and

  “knowingly breached [the Mellos’] right of privacy.” Id. at PageID # 120. He was

  convicted—albeit by a no contest plea—of felonies of first degree burglary and




                                            9
Case 1:19-cv-00567-JMS-KJM Document 32 Filed 02/05/21 Page 10 of 15                         PageID #:
                                    264



 violation of privacy. 7 And the harm alleged in the underlying Complaint was

 certainly “a reasonably foreseeable result” of those actions from the insured’s

 perspective. No evidence indicates otherwise.8

                Second, the underlying action does not allege any “bodily injury” as

 defined in the homeowners policy. Under the policy, “bodily injury” “does not

 include . . . emotional distress, mental anguish . . . or any similar injury unless it

 arises out of actual physical injury to some person.” ECF No. 20-4 at PageID
        7
           Both of those crimes require intentional or knowing acts. The court recognizes that
 “[t]he principal difference between a plea of guilty and a plea of nolo contendere is that the latter
 may not be used against the defendant in a civil action based upon the same acts,” State v.
 Gomes, 79 Haw. 32, 33 n.3, 897 P.2d 959, 960 n.3 (1995), and thus the court does not consider
 the convictions as conclusive proof that Rodriguez acted with intent. It appears unclear under
 Hawaii law whether—even if a no contest plea in a criminal context cannot be used as
 conclusive evidence of underlying facts—it might still be used for purposes of determining
 insurance coverage issues. See, e.g., Northfield Ins. Co. v. Derma Clinic Inc., 440 F.3d 86, 92
 (2d Cir. 2006) (“[Allstate Insurance Co. v. Simansky, 738 A.2d 231, 234 (Conn. Super. Ct.
 1998)] allows nolo contendere pleas to serve as evidence of the commission of a crime in civil
 matters that involve ‘the enforcement of a contractual provision in an insurance policy.’”)
 (quoting Simansky). The court need not, however, rely on Rodriguez’ conviction to grant State
 Farm’s motion—the allegations of the underlying Complaint themselves allege wholly
 intentional (and criminal) acts, and there is no evidence or other indication in the record to the
 contrary.
        8
           Although the underlying Complaint alleges causes of action entitled “negligence” and
 “negligent infliction of emotional distress,” those labels do not trigger coverage without any facts
 indicating negligent acts. See, e.g., Allstate Ins. Co. v. Miller, 732 F. Supp. 2d 1128, 1134 (D.
 Haw. 2010) (“In determining whether coverage exists under a liability policy, Hawaii courts do
 not look at the way a litigant states a claim, but rather at the underlying facts alleged in the
 pleadings.”) (citing Bayudan v. Tradewind Ins. Co., 87 Haw. 379, 387, 957 P.2d 1061, 1069
 (Haw. App. 1998) (other citation omitted)); see also Dairy Rd. Partners, 92 Haw. at 417, 992
 P.2d at 112 (“[W]hen the facts alleged in the underlying Complaint unambiguously exclude the
 possibility of coverage, conclusory assertions contained in the complaint regarding the legal
 significance of those facts (such as that the facts as alleged demonstrate ‘negligent’ rather than
 ‘intentional’ conduct) are insufficient to trigger the insurer’s duty to defend.”).



                                                  10
Case 1:19-cv-00567-JMS-KJM Document 32 Filed 02/05/21 Page 11 of 15            PageID #:
                                    265



 # 139 (emphasis added). There is no physical injury to a person alleged in the

 underlying Complaint, nor evidence of such injury in the record. Rather, the

 underlying Complaint alleges that “[a]s a direct and proximate result of

 [Rodriguez’] outrageous conduct, [the Mellos] sustained serious and extreme

 emotional distress and mental anguish, loss of privacy, loss of quality of life, loss

 of enjoyment of life, and other related damages.” ECF No. 20-2 at PageID # 119.

              And third, even if the underlying action could be construed to allege

 the potential for “bodily injury,” the policy would still exclude such injury as

 “either expected or intended by the insured” or “the result of willful and malicious

 acts of the insured.” ECF No. 20-4 at PageID # 154. In this context, “[i]ntent

 means ‘volitional performance of an act with an intent to cause injury, although not

 necessarily the precise injury or severity of damage that in fact occurs.’” Weight v.

 USAA Cas. Ins. Co., 782 F. Supp. 2d 1114, 1128 (D. Haw. 2011) (quoting Tri-S

 Corp. v. W. World Ins. Co., 110 Haw. 473, 494 n.8, 135 P.3d 82, 103 n.8 (2006)).

 Likewise,

              “[e]xpected” injury means injury that occurred when the
              insured acted even though he was consciously aware that
              harm was practically certain to occur from his actions.
              However, the definition of “expected” does not exclude
              harm that the insured “should have anticipated[.]”
              Consciousness of the likelihood of certain results
              occurring is determined by examination of the subjective
              mental state of the insured.

                                           11
Case 1:19-cv-00567-JMS-KJM Document 32 Filed 02/05/21 Page 12 of 15                      PageID #:
                                    266




 Tri-S Corp., 110 Haw. at 494 n.8, 135 P.3d at 103 n.8 (quoting Sans v. Monticello

 Ins. Co., 676 N.E.2d 1099, 1102 (Ind. Ct. App. 1997) (emphasis omitted)).9

                Again, according to the underlying Complaint, Rodriguez “unlawfully

 entered [the Mellos’] home and unlawfully installed a tiny video camera in [the

 Mellos’] home to record images of [the Mellos] and/or their daughters, without

 [the Mellos’] consent,” and “knowingly breached [the Mellos’] right of privacy.”

 ECF No. 20-2 at PageID # 120. The resulting injury to the Mellos—under either a

 subjective or objective standard—would have been “expected or intended.” Harm

 would have been “practically certain to occur from his actions.” Tri-S Corp., 110

 Haw. at 494 n.8, 135 P.3d at 103 n.8. And harm would have been the foreseeable

 result of willful and malicious acts. No evidence in the record suggests otherwise.

 In short, either (or both) exclusions apply.




        9
           In this context, “[i]n examining whether injury is ‘expected,’ some question remains
 whether the answer is determined subjectively or objectively, i.e., whether the alleged tortfeasor
 subjectively expected harm to occur to a victim, or, objectively, whether the tortfeasor would
 reasonably have expected harm to occur.” AIG Prop. & Cas. Co. v. Anenberg, 2020 WL
 4607839, at *7 n.3 (D. Haw. Aug. 11, 2020). Tri-S Corp. analyzed “an exclusion for damage
 that read ‘expected or intended from the standpoint of the insured,’ suggesting a subjective
 standard.” Id. (citation omitted). Here, State Farm’s exclusion is less specific, simply excluding
 “bodily injury or property damage . . . which is either expected or intended by the insured.” ECF
 No. 20-4 at PageID # 154. But the court need not resolve whether the standard is subjective or
 objective because the exclusion would apply under either formulation.



                                                12
Case 1:19-cv-00567-JMS-KJM Document 32 Filed 02/05/21 Page 13 of 15               PageID #:
                                    267



 B.    No Coverage Under the PLUP

              State Farm owes no coverage duties under the PLUP for similar

 reasons that it owes no duties under the homeowners policy. For the PLUP to

 apply, there must be a “loss” as defined in the policy. As set forth earlier, a “loss”

 under the PLUP is “an accident . . . which first results in bodily injury . . . or . . .

 the commission of an offense which first results in personal injury during the

 policy period.” ECF No. 20-5 at PageID # 183 (italics emphasis added). And as

 analyzed under the homeowners policy, there is no “accident” because Rodriguez’

 acts were entirely intentional or knowing. Likewise, there is no “bodily injury”

 because there is no “physical injury” and, even if so, the injury would be excluded

 under either (or both) the “expected or intended by the insured” or “willful and

 malicious act of the insured” exclusions.

              Rodriguez argues, however, that a duty to defend is owed under the

 second “loss” prong—i.e., “the commission of an offense which first results in

 personal injury during the policy period.” Id. He points out that the PLUP

 defines “personal injury” as, among other offenses, “invasion of a person’s right of

 private occupancy by physically entering into that person’s personal residence.”

 Id. at PageID # 184. He contends that the underlying action alleges, at least in




                                             13
Case 1:19-cv-00567-JMS-KJM Document 32 Filed 02/05/21 Page 14 of 15                    PageID #:
                                    268



 part, that he entered the Mellos’ personal residence and invaded their right of

 private occupancy. ECF No. 29 at PageID # 219-21.

               But even assuming there were a potential that Rodriguez could be

 found liable for “invasion of a right of private occupancy,” such injury would

 plainly fit within the PLUP’s exclusion for “personal injury when the insured

 acts with specific intent to cause any harm.” ECF No. 20-5 at PageID # 190

 (italics emphasis added). Again, as alleged in the underlying Complaint,

 Rodriguez was convicted of felonies requiring intentional or knowing conduct.

 Under the underlying Complaint’s factual allegations, he clearly acted with a

 specific intent to cause harm. Once more, Rodriguez allegedly “unlawfully entered

 [the Mellos’] home and unlawfully installed a tiny video camera in [the Mellos’]

 home to record images of [the Mellos] and/or their daughters, without [the

 Mellos’] consent,” and “knowingly breached [the Mellos’] right of privacy.” ECF

 No. 20-2 at PageID # 120. Those allegations fit squarely within the “specific

 intent to cause any harm” exclusion. Again, there is no contrary evidence to create

 a genuine issue of material fact. There is no coverage for “personal injury” under

 the PLUP.10



        10
          Because the PLUP does not provide coverage, the court need not reach whether it
 could apply if Rodriguez satisfied the $100,000 “required underlying insurance” condition.


                                               14
Case 1:19-cv-00567-JMS-KJM Document 32 Filed 02/05/21 Page 15 of 15                   PageID #:
                                    269



              Finally, State Farm is entitled to a declaration that—even if it might

 owe some duty to indemnify Rodriguez for “costs taxed against an insured” as an

 “additional coverage” under the PLUP—such “costs taxed” would not include

 attorney fees. This is a plain reading of the “costs taxed” provision in the PLUP,

 which states that “[c]osts do not include attorney fees.” ECF No. 20-5 at PageID

 # 187. Such a reading is not disputed by Rodriguez.

                                    IV. CONCLUSION

              For the foregoing reasons, Plaintiff State Farm Fire and Casualty

 Company’s Motion for Summary Judgment, ECF No. 19, is GRANTED. State

 Farm owes Rodriguez no coverage duties as to the underlying action. The Clerk of

 Court shall close the case file.

              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, February 5, 2021.



                                                  /s/ J. Michael Seabright
                                                 J. Michael Seabright
                                                 Chief United States District Judge




 State Farm Fire & Cas. Co. v. Rodriguez, Civ. No. 19-00567 JMS-KJM, Order Granting
 Plaintiff’s Motion for Summary Judgment, ECF No. 19



                                            15
